Citation Nr: 1720655	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for status post total left knee replacement residuals.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for cellulitis, claimed as secondary to service-connected status post total left knee replacement residuals.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1961 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded the instant matter in May 2016 and it now returns for further appellate review.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders in regard to the Veteran's claims for an increased rating for his left knee disability, a higher initial rating for diabetes mellitus, type II, and service connection for peripheral neuropathy of the bilateral lower extremities, and no further action is necessary in regard to such claims.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, while on remand, the AOJ granted an increased rating of 60 percent for the Veteran's left knee disability in an August 2016 rating decision, effective July 13, 2010, the date of  the increased rating claim on appeal.  As the Veteran is presumed to be seeking the maximum available benefit for a disability, the entirety of the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for cellulitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's status post total left knee replacement residuals has been assigned a 60 percent rating in contemplation of chronic residuals consisting of severe painful motion or weakness, which is the maximum rating available and authorized under all applicable diagnostic codes and the provisions of 38 C.F.R. § 4.68 relating to the amputation rule.

2.  For the entire appeal period, the Veteran's diabetes mellitus, type II, is controlled by the use of insulin injections and a restricted diet, without requiring the regulation of activities, and does not result in complications.

3.  Peripheral neuropathy of the bilateral lower extremities is not caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for status post total left knee replacement residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code (DC) 5055 (2016). 

2.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1-4.14, 4.119, DC 7913 (2016).

3.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by August 2010 and March 2012 letters, sent prior to the issuance of the rating decision on appeal.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records have been obtained and considered.  In this regard, the Board notes that, at the July 2016 VA examinations, the examiner noted that the Veteran had provided records pertaining to his most recent admission to Capital Transitional Care Progress, which were considered in connection with the examinations.  While such records are not on file, the Veteran has not submitted them or authorized VA to obtain them despite the fact that he was requested to do so in a May 2016 letter.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, the Veteran has not otherwise identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was also provided VA examinations in September 2011, March 2012, and July 2016.  The examinations are sufficient evidence for deciding the claims adjudicated herein.  In this regard, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  In regard to the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities, the March 2012 and July 2016 opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

With regard to the Veteran's left knee disability, the Board has considered the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

While the VA examinations conducted during the appeal period do not reflect all findings as directed by Correia, the Board finds no prejudice to the Veteran in proceeding with the adjudication of his claim for an increased rating for his left knee disability at this time.  Specifically, he is in receipt of the maximum rating for such disability based on limitation of range of motion.  In this regard, while combining ratings from multiple knee DCs based on limitation of range of motion could result in a rating in excess of 60 percent for the Veteran's left knee disability, this is prohibited by 38 C.F.R. § 4.68.  Such regulation states that a combined rating for a disability of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  In this case, the rating assigned for amputation in the middle or lower third of a leg under DC 5162 is 60 percent.  38 C.F.R. § 4.71a.  As the Veteran is already in receipt of a 60 percent rating for his left knee disability for the entire period on appeal, the Board finds that the examination reports of record are adequate to adjudicate such rating claim and no further examination is necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Board further notes that the Veteran did not request a Board hearing in connection with his appeal, and his representative has not submitted Statement of Accredited Representative in Appealed Case (VA Form 646).  Even so, the Veteran and his representative have had ample opportunity to submit additional argument as relevant to the issues on appeal.  In this regard, they both were notified that these matters were before the Board and of their right to submit additional argument in a February 2016 correspondence.  They were also mailed the Board's May 2016 remand outlining the claims on appeal.  Thereafter, the Veteran and his representative were advised as to the status of the claims on appeal by an August 2016 supplemental statement of the case.  Then, they were informed that such matters were back before the Board and of their right to submit additional argument in a January 2017 correspondence.  However, neither has done so.  Therefore, the Board finds that no prejudice results to the Veteran in proceeding with a decision on his claims at this time.

Furthermore, the Board finds there has been substantial compliance with the Board's May 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in May 2016, the matter was remanded in order to obtain updated VA treatment records, afford the Veteran an opportunity to identify and provide authorizations to obtain outstanding private treatment records and thereafter associate such records with the file, secure complete reports of a September 2014 VA peripheral neuropathy examination and a September 2015 VA general medical examination, and, if such examinations did not address the disabilities on appeal, afford the Veteran VA examinations as to the nature and severity of his left knee disability and diabetes mellitus, type II, as well as the etiology of his bilateral peripheral neuropathy.  Subsequently, in May 2016, the Veteran was requested to identify and provide authorizations to obtain outstanding private treatment records; however, he did not respond to this request.  In addition, in May 2016, the AOJ obtained outstanding VA treatment records and determined that there was no VA examinations performed in September 2014 or September 2015.  Then, in July 2016, the Veteran was examined by VA in regard to the claims on appeal.  Therefore, the Board finds that there has been substantial compliance with the Board's May 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Left Knee Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 
38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's left knee disability has been assigned a 60 percent rating pursuant to DC 5055 for the entire appeal period.  In this regard, such DC provides for 60 percent rating for a knee replacement when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. 

Under the provisions of 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  As relevant to the instant claim, DC 5162 provides for a 60 percent rating for amputation of a lower extremity at the middle or lower thirds.

The pertinent evidence of record consists of statements of the Veteran, private treatment records, and VA examinations.  The Veteran's private treatment records reflect he was receiving physical therapy for his left knee during the pendency of the claim.

The Veteran was examined by VA in regard to this claim in September 2011.  The examiner noted that the Veteran had severe nerve pain in both of his legs, requires assistance to complete activities of daily living, and uses a walker with a seat, hospital bed, and a lift chair.  The examiner observed pain, stiffness, weakness, and swelling in his left knee.  The Veteran reported severe weekly flare-ups in his left knee with nerve pain and cramps in his toes which last for hours.  The examiner reported the Veteran had left knee flexion to 90 degrees and left knee extension limited by nine degrees, with evidence of pain on active motion.  The examiner stated his right knee flexion was to 96 degrees and his right knee extension was normal.  The examiner noted that the Veteran had pain but no additional limitation of range of motion following repetitive motion.  He did not find the presence of ankylosis.  The examiner reported impact on the Veteran's occupational activities of decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength.

Thereafter, the Veteran was examined by VA in regard to his left knee disability in July 2016.  At such time, he reported that he could no longer walk and required assistance to get in and out of his wheelchair.  He stated that he had broken his femur earlier in the year and had bilateral hip replacements.  The Veteran reported experiencing flare-ups of his left knee with functional loss.  He also stated that he cannot stand up for any length of time on his knee without falling.  The examiner found that the Veteran's left knee flexion and extension were both limited to 40 degrees, he exhibited pain on weight bearing, and pain on palpation of the joint.  The Veteran was able to perform repetitive use testing without additional functional loss.  The examiner also noted that the Veteran's left knee exhibited reduction of strength on both flexion and extension.  She did not offer any range of motion findings in regard to the Veteran's right knee.  The examiner reported that she could not comment on any limitations or loss of range of motion due to pain, weakness, fatigability, or incoordination during a flare-up without resorting to mere speculation because the Veteran was not experiencing a flare-up during the examination.  While the examiner noted the presence of arthritis in the Veteran's left knee, she reported that he did not have recurrent subluxation or lateral instability in his left knee or the presence of ankylosis.  The examiner concluded that the Veteran has chronic residuals of his left knee replacement consisting of severe painful motion or weakness.

The Board finds that the Veteran has been assigned the maximum 60 percent rating, which contemplates chronic residuals consisting of severe painful motion or weakness, available for his service-connected left knee disability under the applicable rating criteria for the entirety of the period on appeal.  The assignment of a disability rating in excess of 60 percent is not feasible.  As noted previously, under the provisions of 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  As relevant to this appeal, amputation of the leg at the knee warrants a 60 percent rating under DC 5162.  While a rating of 100 percent is available for the year following knee replacement under DC 5055, in this case the Veteran's knee replacement was performed in 1987, which is more than one year prior to the period on appeal.  Thus, a disability rating for the Veteran's left knee disability shall not exceed 60 percent.  38 C.F.R. §§ 4.68, 4.71a, DC 5162.  

Additionally, the Board has considered whether the Veteran is entitled to a separate rating for any residuals scarring due to his knee surgeries.  However, no scars were noted during the September 2011 VA examination.  Further, while the July 2016 VA examiner noted a surgical scar on the Veteran's left knee, which measured as 17 centimeters long by 0.3 centimeters wide, such was not painful or unstable, and the Veteran did not report any residual symptoms in regard to this scar.  Therefore, the Board finds that a separate rating for scarring is not warranted.

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left knee disability.  However, as the Veteran has been assigned the maximum rating available during the entirety of the period on appeal, a staged rating for such disability is not warranted.

Diabetes Mellitus

The Veteran has been assigned a 20 percent rating for his diabetes mellitus, type II, pursuant to 38 C.F.R. § 4.119, DC 7913.  Such rating criteria provides that a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (defined within the diagnostic code as avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Note (1) provides that complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process under DC 7913.  

The pertinent evidence of record includes the Veteran's statements, private treatment records, and VA examinations conducted in March 2012 and July 2016.  The Veteran reported in his August 2012 notice of disagreement that his diabetes is controlled by insulin and diet.

The March 2012 VA examination reflects that the Veteran was diagnosed with diabetes mellitus, type II, in 2011.  The examiner reported such condition was treated by a restricted diet and one insulin injection per day, without regulation of the Veteran's activities.  The examiner noted that the Veteran visited care providers for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  In addition, the Veteran had not been hospitalized for ketoacidosis or a hypoglycemic reaction in the prior 12 months.  The examiner also reported that the Veteran did not have loss of strength or unintentional weight loss due to his diabetes.  In addition, the examiner did not note any complications caused or aggravated by his diabetes.  As discussed below, the examiner found that the Veteran's diabetes did not cause his bilateral peripheral neuropathy.

The Veteran was examined again by VA in July 2016.  This examiner also found that the Veteran's diabetes is treated by a restricted diet and one insulin injection per day without regulation of the Veteran's activities.  The examiner reported that his A1C level was 6.7, and noted that such result is not considered excessively high.  She also reported that the Veteran visited care providers for episodes of ketoacidosis or hypoglycemic reactions less than two times per month and had not been hospitalized for such conditions in the prior 12 months.  The examiner further reported that the Veteran did not have loss of strength or unintentional weight loss due to his diabetes.  In addition, the examiner did not find the Veteran had any complications from his diabetes.  In this regard, he noted that the Veteran had diagnoses of atrial fibrillation, chronic obstructive pulmonary disease, stasis dermatitis, alcoholic cirrhosis of the liver with portal hypertension, congestive heart failure, and gastroesophageal reflux disease, but reported that such conditions were not attributed to, consequences of, or aggravated by the Veteran's diabetes.  The examiner also found that the Veteran's diabetes does not aggravate his peripheral neuropathy of the bilateral lower extremities.  Such opinion is discussed below in regard to the Veteran's claim for service connection for peripheral neuropathy.

Based on the foregoing, the Board finds that an initial rating in excess of 20 percent for the Veteran's diabetes mellitus, type II, is not warranted.  In this regard, the record reveals that the Veteran takes one insulin injection per day and uses a restricted diet to treat his diabetes.  However, there is no indication that his diabetes requires regulation of activity, which is required for a rating in excess of 20 percent.  Therefore, as regulation of activities is a required manifestation for a 40, 60, or 100 percent rating and the Veteran is not shown to meet such criteria, a rating in excess of 20 percent is not warranted.

With regard to diabetic complications, the Board finds that there are no complications of his diabetes that warrant separate ratings.  In this regard, the March 2012 and July 2016 VA examiners specifically found that the Veteran's diabetes does not result in any complications.

Therefore, the Board finds that a rating in excess of 20 percent for diabetes mellitus, type II, is not warranted.  The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran such disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Other Considerations

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for higher ratings for his left knee disability and diabetes mellitus, type II.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased and initial rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III. Service Connection Claim

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims his peripheral neuropathy of the bilateral lower extremities is caused or aggravated by his service-connected diabetes mellitus, type II.  In this regard, the Veteran stated in his August 2012 notice of disagreement that "[d]ue to Dr. [H.Y.'s] evaluation the peripheral neuropathy is due to [d]iabetes and back injuries."  The Board notes that, while private treatment records in the Veteran's file document treatment performed by H.Y., they do not contain an opinion from him in regard to the causation of the Veteran's peripheral neuropathy.  As noted above, the Veteran was requested by the AOJ in May 2016 to identify or submit any outstanding relevant medical records, but he did not respond to such request.

At the outset, the Board finds that the competent evidence of record confirms that the Veteran has a diagnosis of peripheral neuropathy of the bilateral lower extremities.  Specifically, private treatment records associated with the file in August 2010 show that the Veteran was found to have peripheral neuropathy in February 2008.  Subsequently, a treatment record from September 2008 notes that the Veteran saw a doctor for peripheral neuropathy and was prescribed medication to treat it.  Furthermore, the March 2012 VA examiner reported a diagnosis of alcoholic peripheral neuropathy of bilateral lower extremities as of 2012.

The March 2012 VA examiner also found that it was less likely than not that the Veteran's bilateral lower extremity peripheral neuropathy was caused by his diabetes.  The examiner noted that the Veteran had a long history of alcohol use, which resulted in cirrhosis of the liver and numbness and pain in his legs prior to onset of his diabetes.  The examiner concluded that the bilateral lower extremity peripheral neuropathy was not caused by his diabetes because his peripheral neuropathy pre-existed his diabetes.  However, as the examiner did not offer an opinion as to whether the Veteran's diabetes aggravated his peripheral neuropathy, the Board remanded the claim to afford the Veteran another VA examination in May 2016 so as to address such matter.

Subsequently, the Veteran was examined again by VA in regard to this claim in July 2016.  At such time, the examiner noted that the Veteran was treated for peripheral neuropathy in 2008 and that his diabetes was not diagnosed until 2011.  However, the examiner found that it was less likely than not that the Veteran's peripheral neuropathy was aggravated by his diabetes.  She explained that, the Veteran's peripheral neuropathy pre-existed his diabetes and his diabetes is not considered "severe" per the medical evidence. Since 2011, when his diagnosis of diabetes mellitus first occurred, there are no medical records that indicate the diabetes aggravated his peripheral neuropathy.

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim for service connection for peripheral neuropathy of the bilateral lower extremities.  In this regard, the Board finds that the opinions rendered by the March 2012 and July 2016 VA examiners, provided after reviewing the record, are highly probative as they reflect consideration of all relevant facts and the examiners provided sufficient rationales for the conclusions reached.  In this regard, the March 2012 VA examiner explained why he did not find that the Veteran's peripheral neuropathy was caused by his diabetes and the July 2016 examiner explained why she concluded that such disorder was not aggravated by his diabetes.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  

To the extent the Veteran believes that his peripheral neuropathy of the bilateral lower extremities is caused or aggravated by his diabetes mellitus, type II, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of peripheral neuropathy is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, whether such disorder is caused or aggravated by his service-connected diabetes, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his diabetes is not competent evidence and, consequently, is afforded no probative weight.  

In addition, while the Veteran is competent to report what doctors have told him, his August 2012 statement in regard to H.Y. finding a connection between his diabetes and peripheral neuropathy does not indicate that H.Y. provided any rationale for reaching such conclusion.  Therefore, the Board does not assign H.Y.'s reported opinion any probative weight.  See Nieves-Rodriguez, supra; Stefl, supra.  

Thus, the Board finds that the Veteran's peripheral neuropathy of the bilateral lower extremities is not caused or aggravated by his service-connected diabetes mellitus, type II.  Consequently, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A rating in excess of 60 percent for status post total left knee replacement residuals is denied.

An initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for cellulitis so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.

The Veteran claims that his cellulitis is caused or aggravated by his service-connected left knee disability.  In this regard, he reported in a July 2010 correspondence that his left leg went septic in 1991 and that he continues to have ongoing issues with cellulitis.  

The Veteran was afforded a VA examination in regard to this claim in September 2011.  At such time, the examiner noted that the Veteran had diagnoses of MRSA and cellulitis in 2007.  He reported that the Veteran did not have any symptoms at the time of the examination, but when the he had flare-ups of cellulitis, his lower legs become red and swollen, he gets a fever, and he goes to the hospital.  However, the examiner concluded that the Veteran's MRSA and cellulitis were less likely than not caused by his left knee disability.  The examiner explained that the Veteran's MRSA and cellulitis of the left leg is actually of his lower extremity and not of his knee.  He stated that the Veteran has venous insufficiency, peripheral neuropathy, and obesity, which contribute to venous stasis and can cause infections.  The examiner also noted that the Veteran's knee replacement was performed over 20 years previously and, thus, the Veteran's current condition is more likely related to his venous insufficiency, peripheral neuropathy, and obesity.  However, the examiner did not offer an opinion as to aggravation of the Veteran's cellulitis by his left knee disability.

Thereafter, the Veteran was again examined by VA in regard to this claim in July 2016.  The examiner noted that the Veteran had developed cellulitis of both lower extremities, which is MRSA of the skin.  The examiner concluded that the most likely cause of the Veteran's cellulitis is his chronic venous insufficiency, venous statis, and peripheral neuropathy due to his chronic alcoholism.  However, in offering an opinion, the examiner's rationale did not address aggravation, as requested by the Board's May 2016 remand.  In this regard, the examiner explained that "there is no medical literature which supports long standing cellulitis of the lower extremities is cause[d] by a one time septic event."  As such, the Board finds that an addendum opinion addressing aggravation is necessary to decide this claim.  Stegall, supra. 
 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's July 2016 lower leg examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After review of the record, the examiner should offer an opinion as to whether it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's cellulitis is aggravated by his left knee disability.  In addressing such inquiry, the examiner should specifically comment upon the Veteran's report that his left knee went septic in 1991.  

A complete rationale should be provided for any opinions expressed.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the claim should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of the claim.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


